Order, Concurring Opinion on Denial of En Banc Relief, and Dissenting
Opinions from Denial of En Banc Relief filed August 3, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00886-CR

                          RAMON RIOS, III, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 232nd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1491213

  DISSENTING OPINION FROM DENIAL OF
       EN BANC RECONSIDERATION

      I respectfully dissent from this court’s denial of en banc reconsideration and
join Section A of Justice Hassan’s dissent in that the officers in this case failed to
articulate specific and articulable facts upon which they could have reasonably
believed that anyone other than Rios was present inside the house or that anyone
concealed posed a danger to their safety. Absent such facts, the protective sweep
in this case was unreasonable and invalid under the Fourth Amendment. See
Maryland v. Buie, 494 U.S. 325, 334 (1990); Reasor v. State, 12 S.W.3d 813, 816–
17 (Tex. Crim. App. 2000).

      I also agree with Section B.1 of Justice Hassan’s dissent that the officers
therefore did not have a legitimate reason to be present in the house, negating the
majority’s opinion that the drugs found during the initial search were in plain view.
See Minnesota v. Dickerson, 508 U.S. 366, 375 (1993) (citations omitted); Ramos
v. State, 934 S.W.2d 358, 365 (Tex. Crim. App. 1996), cert. denied, 520 U.S. 1198
(1997) (citing State v. Haley, 811 S.W.2d 597, 599 (Tex. Crim. App. 1991); Stoker
v. State, 788 S.W.2d 1, 9 (Tex. Crim. App. 1989), cert. denied, 498 U.S. 951
(1990)).




                                       /s/       Margaret “Meg” Poissant
                                                 Justice


En Banc Panel consists of Chief Justice Christopher and Justices Wise, Jewell,
Bourliot, Zimmerer, Spain, Hassan, Poissant, and Wilson. (Hassan, J., dissenting,
joined, in part, by Poissant, J.).


Publish — Tex. R. App. P. 47.2(b).




                                             2